                  Case 19-11047-KG               Doc 721        Filed 10/15/19         Page 1 of 6



                           THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                )
    In re                                                       )         Chapter 11
                                                                )
    CLOUD PEAK ENERGY INC., et al.,                             )         Case No. 19 – 11047 (KG)
                                                                )
                    Debtors.1                                   )         (Jointly Administered)
                                                                )
                                                                )         Re: Docket No. 685, 686, 687


                      ORDER (I) CONDITIONALLY APPROVING
             THE DISCLOSURE STATEMENT; (II) SCHEDULING A COMBINED
            PLAN AND DISCLOSURE STATEMENT HEARING; (III) APPROVING
             SOLICITATION PACKAGES AND PROCEDURES; (IV) APPROVING
             THE FORM OF BALLOTS; AND (V) GRANTING RELATED RELIEF

            Upon the motion (the “Motion”)2 filed by the above-referenced debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”) (I) Conditionally

Approving the Disclosure Statement; (II) Scheduling a Combined Plan and Disclosure Statement

Confirmation Hearing; (III) Approving Solicitation Packages and Procedures; (IV) Approving the

Form of Ballots; and (V) Granting Related Relief, all as more fully set forth in the Motion; and the

Court having jurisdiction over the matters raised in the Motion pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012; and the Court having found that this is a core


1
     The Debtors in these chapter 11 cases and the last four digits of their respective federal tax identification numbers
     are: Antelope Coal LLC (8952); Arrowhead I LLC (3024); Arrowhead II LLC (2098); Arrowhead III LLC
     (9696); Big Metal Coal Co. LLC (0200); Caballo Rojo LLC (9409); Caballo Rojo Holdings LLC (4824); Cloud
     Peak Energy Finance Corp. (4674); Cloud Peak Energy Inc. (8162); Cloud Peak Energy Logistics LLC (7973);
     Cloud Peak Energy Logistics I LLC (3370); Cloud Peak Energy Resources LLC (3917); Cloud Peak Energy
     Services Company (9797); Cordero Mining LLC (6991); Cordero Mining Holdings LLC (4837); Cordero Oil and
     Gas LLC (5726); Kennecott Coal Sales LLC (0466); NERCO LLC (3907); NERCO Coal LLC (7859); NERCO
     Coal Sales LLC (7134); Prospect Land and Development LLC (6404); Resource Development LLC (7027);
     Sequatchie Valley Coal Corporation (9113); Spring Creek Coal LLC (8948); Western Minerals LLC (3201);
     Youngs Creek Holdings I LLC (3481); Youngs Creek Holdings II LLC (9722); Youngs Creek Mining Company,
     LLC (5734). The location of the Debtors’ service address is: 385 Interlocken Crescent, Suite 400, Broomfield,
     Colorado 80021.
2
     Capitalized terms used but not otherwise defined herein shall have the meaning set forth in the Motion.



US 6505304
                Case 19-11047-KG          Doc 721      Filed 10/15/19      Page 2 of 6



proceeding pursuant to 28 U.S.C. § 157(b)(2) and that the Court may enter a final order consistent

with Article III of the United States Constitution; and the Court having found that venue of this

proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

the Court having reviewed the Motion; and the Court having found that the relief requested in the

Motion is in the best interests of the Debtors and their respective estates, creditors, and other parties

in interest; and the Court having found that proper and adequate notice of the Motion and hearing

thereon has been given and that no other or further notice is necessary; and the Court having found

that good and sufficient cause exists for the granting of the relief requested in the Motion after

having given due deliberation upon the Motion and all of the proceedings had before the Court in

connection with the Motion, it is HEREBY ORDERED THAT:

         1.     The Motion is GRANTED as set forth herein.

         2.     The Disclosure Statement is conditionally approved as containing adequate

information within the meaning of section 1125 of the Bankruptcy Code. Any objections to the

Plan or the adequacy of the information contained in the Disclosure Statement are reserved for

consideration at the Combined Hearing.

A.       Important Dates and Deadlines.

         3.     The various deadlines related to the Combined Hearing are approved as set forth

below.

         a.     Voting Record Date. October 15, 2019, at 5:00 p.m. (Prevailing Eastern Time).

         b.     Commencement of Solicitation. October 29, 2019, at 5:00 p.m. (Prevailing
                Eastern Time) is the date and time by which the Solicitation Package and Non-
                Voting Notice shall be mailed by the Debtors.

         c.     Deadline to File 3018 Motions. November 11, 2019, at 5:00 p.m. (Prevailing
                Eastern Time) is the date and time by which holders of Claims may file with the
                Court a motion pursuant to Bankruptcy Rule 3018(a), for an order temporarily
                allowing its claim in a different amount or classification for purposes of voting to
                accept or reject the Disclosure Statement and Plan. The Debtors (and, with respect

                                                   2
US 6505304
             Case 19-11047-KG        Doc 721       Filed 10/15/19    Page 3 of 6



             to filing a response, any other party in interest) shall then (i) have until November
             20, 2019 at 5:00 p.m. (Prevailing Eastern Time) to file and serve any responses to
             such Rule 3018 Motions, and (ii) coordinate with the Court to adjudicate and
             resolve all pending Rule 3018 Motions prior to the Combined Hearing. Any Ballot
             submitted by a holder of a Claim that files a Rule 3018 Motion shall be counted
             solely in accordance with the Solicitation and Tabulation Procedures and the other
             applicable provisions of this Order unless and until the underlying claim or equity
             interest is temporarily allowed by the Court for voting purposes in a different
             amount, after notice and a hearing.

       d.    Plan Supplement. November 20, 2019, at 5:00 p.m. (Prevailing Eastern Time) is
             the date and time by which any Plan Supplement must be filed with the Court. The
             Debtors reserve the right to request that the Court shorten the seven-day Plan
             Supplement filing requirement of Local Rule 3016-2 based on the circumstances.

       e.    Deadline for Debtors to Object to Claims for Voting Purposes. November 27,
             2019, at 5:00 p.m. (Prevailing Eastern Time) is the deadline by which any Debtor
             objections to Claims for voting purposes must be filed with the Court.

       f.    Voting Deadline. November 27, 2019, at 5:00 p.m. (Prevailing Eastern Time) is
             the deadline by which Ballots must be received by the Debtors’ Voting Agent.

       g.    Objection Deadline. November 27, 2019, at 5:00 p.m. (Prevailing Eastern Time)
             is the deadline by which objections to the adequacy of the Disclosure Statement
             and/or confirmation of the Plan must be filed. Objections must be in writing, must
             conform to the Bankruptcy Rules, must set forth the name of the objector, the nature
             and amount of Claims or Interests held or asserted by the objector against the
             Debtors, the basis for the objection, the specific grounds of the objection, and must
             filed and be served upon: (a) the Office of the United States Trustee of the District
             of Delaware, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware
             19801, Attn: Jane M. Leamy; (b) counsel to the Debtors, (i) Richards, Layton &
             Finger, P.A., One Rodney Square, 920 North King Street, Wilmington, Delaware
             19801, Attn: Daniel J. DeFranceschi and John H. Knight; (ii) counsel to the
             Debtors, Vinson & Elkins LLP, 666 Fifth Avenue, 26th Floor, New York, New
             York 10103, Attn: David S. Meyer, Jessica C. Peet, and Lauren R. Kanzer and 2001
             Ross Avenue, Suite 3900, Dallas, Texas 75201, Attn: Paul E. Heath; (c) counsel to
             the Prepetition Secured Noteholder Group, (i) Davis Polk & Wardwell, 450
             Lexington Avenue, New York, New York 10017, Attn: Damian S. Schaible and
             Aryeh E. Falk, and (ii) Morris, Nichols, Arsht & Tunnell LLP, 1201 North Market
             Street, P.O. Box 1347, Wilmington, DE 19899-1347, Attn: Curtis Miller; and
             (d) counsel to the Committee, (i) Morris James LLP, 500 Delaware Avenue, Suite
             1500 Wilmington, DE 19801, Attn: Carl N. Kunz, III, Eric J. Monzo, and Brya M.
             Keilson, and (ii) Morrison & Foerster LLP, 250 West 55th Street New York, NY
             10019-9601, Attn: Lorenzo Marinuzzi, Jennifer L. Marines, Todd M. Goren, and
             Daniel J. Harris.



                                               3
US 6505304
               Case 19-11047-KG         Doc 721      Filed 10/15/19    Page 4 of 6



       h.      Voting Report Filing Deadline. December 3, 2019, at 5:00 p.m. (Prevailing
               Eastern Time) is the deadline by which the Debtors shall file a declaration of the
               Voting Agent attesting to the voting on the Plan.

       i.      Confirmation Brief Filing Deadline. December 3, 2019, at 5:00 p.m. (Prevailing
               Eastern Time) is the deadline by which the Debtors shall file the confirmation brief
               in support of final approval of the Disclosure Statement and confirmation of the
               Plan consistent with Local Rule 3017-3.

       j.      Combined Hearing. December 5, 2019, at 9:30 a.m. (Prevailing Eastern Time) is
               the date and time by which the Combined Hearing shall be held before the
               Honorable Kevin Gross at the United States Bankruptcy Court for the District of
               Delaware, 824 North Market Street, 6th Floor, Courtroom 3, Wilmington, DE
               19801.

B.     Solicitation, Ballots, and Voting.

       4.      Prime Clerk LLC is hereby approved to serve as the Voting Agent.

       5.      The Combined Hearing Notice, the Non-Voting Notice, and the Publication Notice

are approved in all respects.

       6.      The form of Ballots are approved in all respects.

       7.      The Solicitation and Tabulation Procedures and the Master Ballot Voting and

Tabulation Procedures are hereby approved.

       8.      With respect to any transferred Claim, the transferee shall be entitled to receive a

Solicitation Package and, if the holder of such Claim is entitled to vote with respect to the Plan,

cast a Ballot on account of such Claim only if: (a) all actions necessary to effectuate the transfer

of the Claim pursuant to Bankruptcy Rule 3001(e) have been completed by the Voting Record

Date or (b) the transferee files by the Voting Record Date (i) the documentation required by

Bankruptcy Rule 3001(e) to evidence the transfer and (ii) a sworn statement of the transferor

supporting the validity of the transfer. In the event a Claim is transferred after the Voting Record

Date, the transferee of such Claim shall be bound by any vote on the Plan made by the holder of

such Claim as of the Voting Record Date.


                                                 4
US 6505304
               Case 19-11047-KG          Doc 721      Filed 10/15/19     Page 5 of 6



C.     Miscellaneous.

       9.      Nothing in the Disclosure Statement or this Order shall be deemed to alter, limit,

or modify the terms and provisions of the Arch Insurance Company, Argonaut Insurance

Company, Aspen American Insurance Company, Aspen Specialty Insurance Company, Fidelity

and Deposit Company of Maryland, Colonial American Casualty and Surety Company, American

Guarantee and Liability Insurance Company, and North American Specialty Insurance Company

(collectively, the “Sureties” and each, individually, a “Surety”) under the Sale Order or the

Sureties’ respective rights under the commercial surety bonds on behalf of certain of the Debtors

(collectively, the “Existing Surety Bonds” and, each individually, an “Existing Surety Bond”),

certain existing indemnity agreements and/or related agreements (including coal reclamation bond

agreements) by and between the Sureties, on the one hand, and the Debtors and their affiliates and

certain non-Debtors, as applicable, on the other hand (collectively, the “Existing Indemnity

Agreements” and, each, an “Existing Indemnity Agreement”), or under or in any collateral or the

proceeds of such collateral securing such Existing Surety Bonds and Existing Indemnity

Agreements.

       10.     This Order shall not alter, limit, expand, modify, release, waive or prejudice any

party’s rights with respect to objections to the Plan, including, without limitation, objections to the

exculpation, release, injunction, exclusions, and discharge provisions contained in Article VIII of

the Plan.

       11.     The Combined Hearing may be adjourned from time to time without further notice

to creditors and other parties in interest by an announcement of an adjourned date at the Combined

Hearing or any adjournment thereof or by an appropriate filing with the Court.




                                                  5
US 6505304
                  Case 19-11047-KG        Doc 721     Filed 10/15/19    Page 6 of 6



       12.        The Debtors are authorized to take or refrain from taking all actions necessary to

effectuate the relief granted pursuant to this Order in accordance with the Motion without seeking

further order from the Court.

       13.        The Debtors are authorized to make non-substantive changes to the Disclosure

Statement, Plan, Ballots, Combined Hearing Notice, Non-Voting Notice, and Publication Notice

without further order of the Court.

       14.        Notwithstanding anything in the Bankruptcy Code or the Bankruptcy Rules to the

contrary, the terms and conditions of this Order shall be immediately effective and enforceable

upon its entry.

       15.        The Court retains jurisdiction to hear and determine all matters arising from or

related to the implementation, interpretation, or enforcement of this Order.




       Dated: October 15th, 2019                  KEVIN GROSS
       Wilmington, Delaware                       6
                                                  UNITED STATES BANKRUPTCY JUDGE
US 6505304
